328 F.2d 868
WILHELM SEAFOODS, INC., Appellant,v.Susana Ramirez MOORE, Administratrix of the Estate of Lindy Adams Moore, Deceased, Appellee.
No. 20675.
United States Court of Appeals Fifth Circuit.
March 9, 1964.

Tom Clendenin, Jr., Brownsville, Tex., Cox & Wilson, Brownsville, Tex., for appellant.
Benjamin S. Hardy, Brownsville, Tex., Hardy, Galindo & Sharpe, Brownsville, Tex., for appellee.
Before HUTCHESON, BREITENSTEIN* and GRIFFIN B. BELL, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment in admiralty based on findings of fact and conclusions of law,1 that the ship was unseaworthy because it did not have proper life saving equipment on board, particularly the fact that the life ring did not have a rope attached to it, and that the life jackets were not readily available.


2
On the basis of these findings the judge found the ship owner liable.


3
Appellant, attacking these findings and conclusions, is here seeking a reversal.


4
A careful examination of the findings and conclusions in the light of the record persuades us that the attack on them is without sound basis and that the judgment should be and it is,


5
Affirmed.



Notes:


*
 Of the Tenth Circuit, sitting by designation


1
 Moore v. O/S Fram (Wilhelm Seafoods, Inc.), D.C., 226 F. Supp. 816